Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on: 29 August 2022 with acknowledgement of an original application filed on 29 November 2021 and that this application is a continuation of application 17/228,379 now patent 11,188,674 which is a continuation of application 15/286,112 filed on 5 October 2016 now patent 10,977,383.  
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
3.	Claims 1-20 are currently pending.  Claims 1, 12, and 20, are independent claims. Claims 1, 5, 12, and 20, have been amended.  
Response to Arguments

4.	Applicant's arguments filed 29 August 2022 have been fully considered however they are not persuasive where noted below.
I)	In response to Applicant’s argument beginning on page 8, “Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Browning U.S. Patent Application No. 2010/0161995 (hereinafter Browning) in view of O’Connor et al. U.S. Patent Application Publication No. 2014/0237234 (hereinafter O’Connor).  Applicant respectfully disagrees and traverses these rejections…According to the above-recited passages, O’Connor discloses a system, method, and computer-readable medium that facilitate key rotation without disrupting database access…However, O’Connor does not teach or suggest at least, “updating the mapping to associate the second encryption file with the different encrypted file of the second group of encrypted files,” as required by amended claim 1.  That is, O’Connor explains that a cipher text is written to the encrypted column in association with the generation identifier of the key used to encrypt the data, but is entirely silent with regard to updating the mapping to associate that second encrypted file with the first encrypted file of second group of encrypted files”.
	The Examiner disagrees with argument.  The Browning references was utilized to teach the mapping of encrypted files with their associated keys see the Abstract and paragraphs 7, 33, and 37.  Note the generation identifier associated with the encrypted data is interpreted to be equivalent to the mapping.  Browning teaches updating the mapping when a new encryption key is utilized.  The O’Connor was utilized to teach the deficiencies of Browning, “wherein the first encrypted file and the second encrypted file co-exist for a pre-defined period of time” as well as “preventing a first query form accessing the first encrypted file during the predefined period of time”. Therefore, the Applicant’s arguments are not persuasive because Browning teaches/suggests updating the mapping to associate the second encrypted file with the different encrypted file of the second group of encrypted files.  
	 
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims have been amended to state the following limitation:
“preventing a first query from accessing the first encrypted file during the predefined period of time”
The wording of the claim is indefinite because it is confusing.  It appears that an attempt has been made to broaden the claims that create confusion over the purpose of the invention.  As best understood the invention is directed to database queries of encrypted data, that allow queries to be made while the encrypted data is being updated with a new encryption key.  If first queries are prevented during a period this would conflict with the understood “purpose” of the invention. See Applicant’s disclosure paragraphs 9-10 “Applicants have developed systems, methods, and devices that encrypt or rekey data without locking database data”.  Note preventing a first query would lock database data.  The Applicant’s amendments are confusing/indefinite because they are conflicting with the understood purpose of the invention.  Recommend amending the last limitation to read as indicated below.
“preventing a first query from accessing the first encrypted file after the predefined period of time expires.”
Appropriate Correction is required.
7.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Browning U.S. Patent Application No. 2010/0161995 (hereinafter ‘995) in view of O’Connor et al. U.S. Patent Application Publication No. 2014/0237234 (hereinafter ‘234).
As to independent claim 1, “A method, comprising: generating a mapping for a first group of encrypted files and a second group of encrypted files” is taught in ‘995 Abstract and paragraphs 7, 33 and 37, note the generation identifiers are interpreted equivalent to the mapping / note the term “columns” as well as “By maintaining information about multiple generations of cryptographic keys and associating the generation information with each cipher text value” clearly suggests there is at least a first and a second group of encrypted files (i.e. encrypted columns);
	“wherein the mapping associates a first encrypted file of the first group of the first group of encrypted files with a different encrypted file of the second group of encrypted files, wherein the first encrypted file of the first group of encrypted files is generated based on a dataset and a first encrypted key; generating a second encrypted file by re-encrypting the data based on a second encrypted key, is shown in ‘995 paragraph 33;
	“updating the mapping to associate the second encrypted file with the different encrypted file of the second group of encrypted files, wherein the mapping is updated after the second encrypted file has been generated” is disclosed in ‘995 Abstract, paragraph 7, note the key rotation process includes decrypting then re-encrypting the decrypted data with a second key (i.e. the most recent encryption key) the cipher text is then written to the encryption column in association with the generation identifier (i.e. therefore the mapping has been updated);the following is not explicitly taught in ‘995:
	“wherein the first encrypted file and the second encrypted file co-exist for a predefined period of time” however ‘234 teaches and administrator may decide to update and replace a key…The Retire Key, function allows the administrator to decrypt data associated with a selected key and re-encrypt the data with a new key… Note the lazy retirement allows for the files encrypted with first key to be accessible for longer periods of time …Another instance may be immediate retirement.  In this scenario, the administrator may lock all records and fields encrypted with the retired key” in paragraphs 73-74, note in ‘Lazy retirement’ the first and second encrypted files would co-exist;
	“preventing a first query from accessing the first encrypted file during the predefined period of time expires” however ‘234 teaches and administrator may decide to update and replace a key…The Retire Key, function allows the administrator to decrypt data associated with a selected key and re-encrypt the data with a new key… Note the lazy retirement allows for the files encrypted with first key to be accessible for longer periods of time …Another instance may be immediate retirement.  In this scenario, the administrator may lock all records and fields encrypted with the retired key” in paragraphs 73-74, note by locking all records and fields encrypted with the retired key a query is prevented from access the first encrypted file.
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention of a system and method for cryptographic key rotation in a database system taught in ‘995 to prevent a query from accessing the first encrypted file after the second encrypted file has been generated as well as allow the two encrypted files to co-exist (i.e. lazy retirement).  One of ordinary skill in the art would have been motivated to perform such a modification to overcome the issues related to storage and security of confidential data on an external server see ‘234 paragraphs 4-6 and 71.
	As to dependent claim 2, “The method of claim 1, removing the first encrypted file after the second encrypted file has been generated” is taught in ‘234 paragraph 74.
	As to dependent claim 3, “The method of claim 1, wherein generating the second encrypted file comprises: generating the second encryption key; and decrypting the first encrypted file using the first encryption key to obtain the data in the first encrypted file” is shown in ‘995 Abstract, paragraphs 5, 7, 33, 38, and 43.
	As to dependent claim 4, “The method of claim 1, further comprising: marking the first encrypted file as expired after the second encrypted file has been generated” however ‘234 teaches metadata may also include additional information such as expiration of encrypted data in paragraph 56.
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention of a system and method for cryptographic key rotation in a database system taught in ‘995 to indicate when a first encrypted file is expired.  One of ordinary skill in the art would have been motivated to perform such a modification to overcome the issues related to storage and security of confidential data on an external server see ‘234 paragraphs 4-6 and 71.	As to dependent claim 5, “The method of claim 1, wherein the mapping is stored in a metadata storage and the first group of encrypted keys are stored in a separate storage” is disclosed in ‘995 paragraphs 4 and 30-32.
	As to dependent claim 6, “The method of claim 5, further comprising: storing one or more of the first encryption key or the second encryption key in the separate key store” is taught in 995 paragraphs 4 and 30.
	As to dependent claim 7, “The method of claim 1, further comprising: permitting read access to the first encrypted file prior to the updating of the mapping being completed” is shown in ‘995 Abstract, paragraphs 7, 33, 38, and 43.
	As to dependent claim 8, “The method of claim 7, wherein permitting the read access to the first encrypted file comprises: permitting the read access after one or more of: generation of the second encryption key or beginning generation of the second encrypted file” is disclosed in ‘995 Abstract, paragraphs 7, 33, 38, and 43.
	As to dependent claim 9, “The method of claim 1, further comprising: receiving a query with write access for one or more tables corresponding to the first encrypted file; determining whether the second encryption key has been generated for the first encrypted file; and generating, in response to determining that the second encryption key has been generated, the second encrypted file by: modifying the first encrypted file based on the query with write access and encrypting the second encrypted file based on the second encryption key” is taught in ‘995 Abstract, paragraphs 7, 22, 30-33, 38, and 43.
	As to dependent claim 10, “The method of claim 1, further comprising: generating additional encrypted files based on the second encryption key; and updating the mapping to include the additional encrypted files, wherein the mapping is updated after the additional encrypted files have been generated” is shown in ‘995 paragraphs 5-7, 37-38, and 43, note during key rotation database access to queries is still available in addition multiple generations of cryptographic keys and associated materials are maintained.
	As to dependent claim 11, “The method of claim 1, wherein one or more of: generating the second encryption key is performed without locking the database; generating the second  encrypted is performed without locking the database; and updating the mapping is performed without locking the database” is disclosed in ‘995 Abstract, paragraphs 7, 33, 38, and 43.
	As to independent claim 12, this claim is directed to an apparatus executing the method of claim 1; therefore, it is rejected along similar rationale.
	As to dependent claims 13-19, these claims contain substantially similar subject matter as claims 2-4, and 6-11; therefore, they are rejected along similar rationale.
	As to independent claim 20, this claim is directed to a computer-readable medium storing instructions that executed the method of claim 1; therefore it is rejected along similar rationale.
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Valfridsson et al.		U.S. Patent Application Publication No. 2010/0153748, teaches re-encryption of content in a database with keys that are valid for time period

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        4 September 2022